Citation Nr: 1219345	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  10-37 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a temporary total rating based on surgical treatment of left knee degenerative joint disease requiring a period of convalescence.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1941 to June 1961.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2011, the Board denied entitlement to a temporary total rating based on surgical treatment of left knee degenerative joint disease requiring a period of convalescence.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate the Board decision because they found the Board had failed to provide "authority" for its determination that the claim for convalescence is a claim for increase.  See id. on page 2.  That same month, the Court granted the motion.  See Order.  The case has been returned to the Board for further appellate review. 

The Board notes that the Veteran's claims file, to specifically include the June 2010 statement of the case, includes a reference to a Virtual VA file for this Veteran.  This e-file was checked for new or relevant information; however, a review of the e-file revealed that it contained duplicative information that is already in the file.  

The issue of competency regarding the Veteran has been raised by the record, see documents submitted by the Veteran's daughter in March 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim for benefits under 38 C.F.R. § 4.30 is a claim for increased compensation.

2.  On January 10, 2008, the Veteran underwent a left knee total arthroplasty, for treatment of his service-connected left knee disability.  

3.  The Veteran filed a claim for a total temporary evaluation that was received by VA on March 4, 2009.   


CONCLUSION OF LAW

A temporary total rating based on the need for convalescence after surgery may not be assigned.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.157, 3.400, 4.29, 4.30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Joint Motion

As stated in the Introduction, the parties found the Board had failed to provide "authority" for its determination that the claim for convalescence is a claim for increase.  See id. on page 2.  The Board stands by its conclusion that a claim under 38 C.F.R. § 4.30 is a claim for increase for effective date purposes.  The reasons for this determination follow.  

In the joint motion, the parties noted that "for claims filed under 38 C.F.R. § 4.30, the M21-1MR appears to follow the requirements for claims filed under 38 C.F.R. § 4.29."  See id. on page 3 (citing to M21-1MR, Part IV, Subpart ii, Chapter 2, Section J, subsection 62(c)).  Under the provisions of 38 C.F.R. § 4.29(d), it explicitly states, "On these total ratings[,] Department of Veterans Affairs regulations governing effective dates for increased benefits will control."  Thus, the provisions of 38 C.F.R. § 4.29 specifically state that a claim filed under this regulation should be treated like a claim for increase for effective date purposes, and the M21-1MR refers the rater to the provisions of § 4.29 in assigning an effective date under § 4.30.  See Part IV, Subpart ii, Chapter 2, Section J, subsection 62(c).  The Board notes that it does not refer the rater to the provisions under the M21-1MR, but the regulation itself.  This is one reason the Board finds that it is logical to conclude that a claim for benefits under § 4.30 is a claim for increase.

This conclusion is supported by the provisions of § 4.30 prior to January 1989.  At that time, the provisions specifically provided that a claim filed under this regulation should be considered under the regulations governing effective dates for increased benefits.  See 38 C.F.R. § 4.30 (1988) ("Subject to Veterans Administration regulations governing effective dates for increased benefits, where the report at hospital discharge indicates entitlement [to convalescence . . . .].").  That wording had been in effect from 1964 through January 29, 1989.  

The changes made in January 1989 were proposed in May 1988.  See 53 Fed. Reg. 18,099-18,102 (May 20, 1988).  There, VA proposed to change the provisions of this regulation for the purpose of "broaden[ing the] definition of surgery for assignment of a temporary total evaluation under § 4.30."  Id. under "Summary."  In reading through the reasons for why it was making changes to this regulation, there was no indication (1) why the wording regarding considering this claim as one for increase was removed or (2) that VA somehow found that a claim under § 4.30 was not a claim for increase for effective date purposes.  In other words, VA was silent as to why such wording had been removed.  The changes made did not impact the fact that this regulation pertained to seeking benefits for convalescence, but rather (as stated by VA) broadened what constituted treatment prior to entitlement to convalescence.  Specifically, VA wrote the following in its proposal to change this regulation:

A perceptible increase is noted in the use of outpatient surgical clinics rather than hospitals, with convalescence being accomplished at home.  The current structure of § 4.30 requires post hospital convalescence and hospital discharge for the assignment of a temporary total evaluation following surgery.  These technical requirements act as a bar to assigning a temporary total evaluation when surgery is performed in other than a hospital setting and a significant period of convalescence is required at home.  We propose to amend § 4.30 to make it applicable to outpatient surgery when a significant period of convalescence is required.  A change to § 3.401(h)(2) will be forthcoming to include outpatient surgery.  We also propose to amend § 4.30 by providing that a minimum of one month of convalescence be required for assignment of a temporary total evaluation. 

Id. at 18,100.

This is the explanation for why changes were being proposed to the regulation.  There is no indication that VA had decided that such claims should no longer fall under consideration of an increased rating claim for effective date purposes, but rather that VA was no longer requiring hospitalization prior to being entitled to convalescence.  Thus, the substance of the regulation, which is about compensating a claimant on a temporary basis for being unable to return to work following surgical treatment, did not change in January 1989.  In other words, VA did not explicitly state that the wording pointing out that such claim was one for increase for effective date purposes was no longer applicable.  It would seem that if such was the case, VA would have felt compelled to point that out in removing the wording.  The fact that the old provisions indicated this claim was a claim for increase for effective date purposes and the fact that VA did not indicate that was no longer the case when they revised the regulation is another basis the Board finds it is reasonable to conclude that a claim for benefits under § 4.30 falls under a claim for increase for effective date purposes.

Third, while not precedent, in an April 2012 Memorandum Decision, the Court addressed a claim for entitlement to a temporary total convalescence rating following surgery where, as here, the veteran in that case had filed a claim for such benefit more than one year after the hospitalization for his heart (which was service connected).  See Wilson v. Shinseki, 2012 WL 1511699.  The Court has stated that citing to a Memorandum Decision can be used for persuasiveness.  Bethea v. Derwinski, 2 Vet. App. 252, (1992) (memorandum decision may be cited or relied upon for any persuasiveness or reasoning it contains).  For background purposes, the veteran in that case had been hospitalized in December 2007 for four days for his service-connected heart disability.  He filed a claim for convalescence in January 2009, more than one year after being discharged from the hospital.  The Board had concluded in its decision, "No benefit could be paid because entitlement had ended prior to the effective date.  38 C.F.R. § 3.400(o).  Thus, as a matter of law, payment of a temporary total rating for convalescence must be denied."  

In addressing this claim, the Court wrote, in part:

A convalescent rating of 100% will be assigned if the treatment of a service-connected disability results in a surgery necessitating at least one month of convalescence.  38 C.F.R. § 4.30(a)(1) (2011).  Entitlement to a temporary total convalescence rating arises on the date the veteran enters the hospital.  38 C.F.R. § 3.401(h)(2) (2011).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C. § 5110(b)(2) (emphasis added).  Therefore, if an application for a temporary convalescent rating is received more than one year after entitlement arises, no increase is available.  See id.

It is not disputed that the appellant entered the hospital on December 13, 2007, and, at that time, became entitled to a temporary total convalescence rating.  R. at 244; 38 C.F.R. § 3.401(h)(2).  The appellant, who received his treatment at a private medical facility, submitted his claim to VA on January 30, 2009.  R. at 244-45, 275.  Thus, the earliest effective date of his claim would be January 30, 2008, more than one month after his temporary disability increase was ascertainable.  38 C.F.R. § 3.157(a), (b)(2) (2011); 38 C.F.R. § 3.400.  As the appellant's application for an increase was received more than one year after the date entitlement arose, VA cannot, as a matter of law, award a temporary total convalescence rating.  38 U.S.C. § 5110(b)(2).

(Italics in original.) (Underline added.)

In that decision, the Court did not cite to any authority for its determination that a claim for entitlement to convalescence under § 4.30 should fall under a claim for increase for effective date purposes.  It appears the Court did not feel that such determination was in question, and the judge made a finding that, "Single-judge disposition is appropriate."  See slip opinion on page 1 citing to Frankel v. Derwinski, 1 Vet. App. 23, 25-26 (1990).  In the Frankel case, the Court had laid out the circumstances upon which a single-judge disposition was appropriate, which are as follows:

The case on appeal is of relative simplicity and

1. does not establish a new rule of law;
2. does not alter, modify, criticize, or clarify an existing rule of law;
3. does not apply an established rule of law to a novel fact situation;
4. does not constitute the only recent, binding precedent on a particular point of law within the power of the Court to decide;
5. does not involve a legal issue of continuing public interest; and
6. the outcome is not reasonably debatable,

Id. 

Thus, the judge in the Wilson case did not feel that the Board's conclusion met any of these criteria.  Id.; see also Bethea, 2 Vet. App. at 254 ("A single-judge summary disposition or order is, accordingly, based on clear authority already known.").  The facts in Wilson are almost identical to the facts in this case.  Again, while not a precedential decision, such decision is persuasive, see Bethea, 2 Vet. App. at 254, in the Board's conclusion that a claim for convalescence should be considered a claim for increase for effective date purposes.  

Fourth, Chapter 4 in the Code of Federal Regulations is entitled, "Schedule for Rating Disabilities," which regulations pertain to evaluating service-connected disabilities.  Once a veteran is service connected, a disability evaluation is assigned.  That evaluation can increase, it can stay the same, or it can decrease.  Entitlement to convalescence involves a claimant seeking increased compensation for a temporary worsening of symptoms of a service-connected disability; it does not involve seeking benefits for a disability that is not service connected.  Thus, a claim for such benefit would fall under a claim for increase, and the effective date provisions pertaining to claims for increase would apply to this claim.  

Fifth, the Court's caselaw supports the Board's conclusion that a claim under § 4.30 would be considered a claim for increase.  Initially, it must be noted that the Board was unable to find a precedential decision, wherein the Court affirmatively stated that a claim for 38 C.F.R. § 4.30 is a claim for increase or should be treated as such for effective date purposes (hence, the citation to a Memorandum Decision only).  However, it was able to find caselaw that essentially states that when a claimant is service connected for a disability and seeks a higher rating, ancillary claims, such as a total rating for compensation based upon individual unemployability, would be considered a claim for increase.  See Wood v. Derwinski, 1 Vet. App. 367 (1991).  There, the Court stated the following, in part:

Appellant's October 1986 claim for unemployability compensation was an application for "increased compensation" within the meaning of § 3010(b)(2) [now § 5110(b)(2)].  See also 38 C.F.R. § 3.400(o)(2) (1990).  Appellant was not alleging any new disability, he was merely attempting to show that his condition was more incapacitating than the level at which it was then evaluated.

Id. at 369.  See also Dalton v. Nicholson, 21 Vet. App. 23, 33 (2007) quoting Norris v. West, 12 Vet. App. 413, 420 (1999) ("under the VA statutory and regulatory scheme evidence of a veteran's unemployability arising from an already allowed service-connected disability is indeed evidence of an increase in the severity of that disability."); Hurd v. West, 13 Vet. App. 449, 451-52 (2000) (applying rules governing effective dates for increased ratings to individual unemployability award).  

In these cases, the Court consistently held that when a claimant is already service connected for a disability and then files a claim alleging a worsening of symptoms, to include being unable to work because of such symptoms, then such claim is a claim for increase pursuant to Part 4 of the Code of Federal Regulations, and the provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) apply in assigning the effective date.  See id.

The claim for convalescence is very similar to a claim for individual unemployability, as either the veteran has raised the issue or the record itself raises the issue of the veteran being unable to work on either a temporary or permanent basis.  In both situations, the claimant is alleging a worsening of symptoms of a service-connected disability.

For all these reasons, the Board finds that a claim for entitlement to convalescence under 38 C.F.R. § 4.30 is a claim for increase, which is subject to the effective date regulation as it pertains to a claim for increase.

The Board will now address the parties's allegation that the M21-1MR provides that when evidence of a non-VA hospitalization is received and the Veteran is service connected at the time of the admission and a claim for increase is received within one year of the date of admission then the 100 percent rating is effective on the date of the hospital admission.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section J, subsection 60(f) (entitled, "Effective Dates of Hospitalization Ratings").  The M21-1MR goes on to state that if VA receives a claim showing admission to a non-VA hospital more than one year ago, then make the 100 percent rating effective the date VA received the claim.  Id.  

Basically, all VA is doing in the M21-1MR is repeating the statute and the regulation as it pertains to the assignment of an effective date for an increased rating claim.  For example, under 38 U.S.C.A. § 5110(a), it states that the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefor.  The general rule under the regulation states that the effective date of an award of compensation based on a claim for increase, will be the date of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  This general rule for a claim for increase is reiterated at § 3.400(o)(1).  Both the statute and the implementing regulation allow for an effective date going up to one year prior to the date of claim in a claim for increased compensation if the claim is received within one year of the increase in disability.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The regulation goes on to say after this wording (allowing for an effective date earlier than the date of claim), "otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2).  

In reading through the M21-1MR at Subpart ii, Chapter 2, Section J, subsection 60(f), VA is reiterating the effective date rules involving a claim for increased benefits, which is consistent with 38 C.F.R. § 4.29 since the regulation explicitly states that "regulations governing effective dates for increased benefits will control."  See 38 C.F.R. § 4.29(d).  The effective date rules provide for three different dates in a claim for increase: date of claim, date entitlement arose, and a date up to one year prior to the date of claim.  In the M21-1MR, it provides that the temporary total rating will be the date of hospitalization if it is a VA hospitalization or a non-VA hospitalization that has received authorization.  See M21-1MR at Subpart ii, Chapter 2, Section J, subsection 60(f).  This is allowing for an effective date as of the date of claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.157(b), 3.400(o)(1).  It then states that when dealing with a non-VA hospitalization but the claim is filed within one year of the date of admission, then the date is also the date of hospitalization.  See M21-1MR at Subpart ii, Chapter 2, Section J, subsection 60(f).  This is allowing for an effective date up to one year prior to the date of claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  It then states that if VA receives the claim more than one year after the hospitalization, then the effective date should be the date of claim.  This is allowing for an effective date the date of claim, if the facts establish that at the time of the claim, an increase is shown.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1) and (o)(2).  Therefore, the Board does not find that its determination that claims for benefits under 38 C.F.R. § 4.30 would fall under a claim for increased benefits for effective date purposes contradicts the M21-1MR, but rather supports it, since the M21-1MR uses the same language as the effective-date regulation pertaining to claims for increase.  Compare M21-1MR at Subpart ii, Chapter 2, Section J, subsection 60(f) with 38 C.F.R. § 3.400, 3.400(o)(1), 3.400(o)(2).  

Veterans Claims Assistance Act

As an initial matter, the Board observes that 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) impose obligations on VA in terms of its duty to notify and assist claimants.  However, inasmuch as the law, and not the evidence, is dispositive in this case, the VA's duties to notify and assist claimants are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Nevertheless, the Board notes that the RO sent the Veteran a letter in March 2009 which advised him of the criteria necessary to obtain a temporary total evaluation.  In this regard, the Veteran was encouraged to submit evidence showing surgery, observation, and/or treatment for a service-connected disability which required convalescence for a period of more than 21 days.  This letter also provided notice of the information and evidence needed to establish a disability rating and effective date pursuant to the Court's decision in Dingess.  Accordingly, VA complied with the VCAA's notification requirements and there is no prejudice to the Veteran to continue with adjudication of this claim.

Temporary Total Rating

The Veteran seeks a temporary total rating based on surgical treatment of his service-connected left knee degenerative joint disease requiring a period of convalescence under 38 C.F.R. § 4.30.  The Veteran underwent a total left knee arthroplasty on January 10, 2008, for treatment of his service-connected left knee disability at a non-VA facility.  He was discharged from the hospital three days later on January 13, 2008.  He filed a claim for a total temporary rating that was received by VA on March 4, 2009.   

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned effective from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30.

The Board notes that for any award of VA benefits, an effective date for the award of such benefits must be determined by VA decision makers.  The applicable effective date for an award is determined by the nature of the particular benefit being awarded.  The assignment of effective dates is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As a general rule, the effective date is the date of receipt of a claim or the date entitlement to a benefit arose, whichever is later, unless otherwise provided.  Id.  Generally, the effective date of an award cannot be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a). 

As determined and for the reasons provided above, the Board finds the effective dates for temporary total ratings are governed by increased rating provisions of 38 U.S.C.A. § 5110(a) and (b); 38 C.F.R. § 3.400(o).

The statute and the regulation applicable to effective dates for awards of increased compensation provides that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is the later date.  38 C.F.R. § 3.400(o)(1).  An exception to this general rule exists, however, for awards of increased compensation in certain circumstances.  If the evidence demonstrates that an increase in disability occurred within the one year period preceding the date of receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Dalton, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.

Moreover, if a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of a VA examination or VA hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination, or date of admission to a VA or uniformed services hospital.  For all other reports, including reports from private physicians, laypersons, and state and other institutions, the date of receipt of the report is accepted as the date of receipt of an informal claim.  Id.

The Veteran seeks a total temporary rating based on the need for convalescence following left knee surgery on January 10, 2008.  In this case, the Board has not analyzed whether the Veteran actually met the criteria set forth at 38 C.F.R. § 4.30 for entitlement to a total temporary rating because after carefully considering the claim in light of the record and applicable law, the benefits sought on appeal may not be awarded.  

According to 38 C.F.R. § 3.400 the effective of an award is the date of receipt of a claim or the date entitlement to a benefit arose, whichever is later, unless otherwise provided.  Id.  Thus, while the date of entitlement to a temporary total rating benefit in this case would have been January 10, 2008 (date he was admitted to the hospital), see 38 C.F.R. § 3.401(h)(3), a claim for benefits was not received until March 4, 2009-more than one year later.  The evidence does not show the care was authorized by VA, and the Veteran has not claimed such.  There are no VA clinical records that could be construed as an earlier informal claim for benefits and the private treatment records reflecting left knee surgery were received on March 4, 2009, thus, that is deemed the date of claim.  See 38 C.F.R. § 3.157(b).  

In addition, the Board finds that the cited private treatment records show the Veteran's service-connected left knee disability required surgical intervention on January 10, 2008.  However, a claim for convalescence benefits was not received within one year of that date (e.g. January 10, 2009).  As the claim for a temporary total rating was not received until more than one year after the surgery occurred on January 10, 2008, a higher rating cannot be assigned effective January 10, 2008, pursuant to 38 C.F.R. § 4.30.  In other words, the period of convalescence had ceased by March 2009.  Stated differently, while the M21-1MR addresses the scenario that a claim for benefits under § 4.30 filed more than one year later will be granted as of the date of claim, this does not mean that the benefit will be granted automatically.  In order for the benefit to be warranted as of the date of claim, what also must exist is entitlement to the benefit on that date.  As noted above, the kind of symptoms that warrant convalescence are severe postoperative residuals, such as incompletely healed surgical wounds, use of a wheelchair or crutches, immobilization by cast, and other similar severe residuals.  In this case, at the time the Veteran submitted his claim for convalescence in March 2009, entitlement to such benefit no longer existed on a factual basis.  See July 2008 and February 2009 private medical records (showing physical examination of the left knee revealed "absent" effusion, no ecchymosis or tenderness with normal range of motion, minimal swelling, healed incisions, and regular gait).  

Given the foregoing, there is no legal basis for the grant a temporary total evaluation based on surgical treatment of left knee degenerative joint disease requiring a period of convalescence.  Accordingly, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that in a March 2011 statement, the Veteran's daughter wrote she was submitting evidence to show that the Veteran's mental capacity prior to and at the time of the January 2008 knee replacement had declined, which had negatively impacted his ability to understand information provided to him.  She stated, "Any notification from the VA going to my Father the months prior would have been simply put aside by my Father due to his inability to understand what was being asked or provided to him."  See id.  Thus, she implied that if the Veteran had received notice of his ability to submit a claim for benefits, he would have submitted the claim earlier.  This argument does not assist in obtaining the benefit sought, as there is no provision that allows for an earlier effective date for compensation benefits due to physical or mental incapacity.  But see 38 C.F.R. § 3.400(b)(1)(ii)(B) (allowing retroactive date for mental or physical incapacity for in a claim for pension benefits).  

The Veteran's daughter also stated that VA should consider that she and her sister were not versed in these procedures.  First, it must be noted that while the Veteran's daughters have been given a "Durable Power of Attorney" over the Veteran's "name, place and stead" in the State of Florida, see October 2006 document, they are not deemed to be the Veteran's fiduciaries before VA, and thus they would not be able to submit a claim for benefits on the Veteran's behalf.  38 C.F.R. § 20.301 (2011).  Second, in Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), the Court held that ignorance of the law was not a valid basis for a claimant to assert that he/she should be awarded a benefit because the claimant was unaware of the applicable law(s).  There, the veteran had claimed that he should have been informed that if he did not submit the requested evidence, his claim would be deemed abandoned under 38 C.F.R. § 3.158(a).  Id.  The Court wrote:

[T]he Secretary correctly argues that appellant's contention is without legal merit because the abandonment pursuant to 38 C.F.R. § 3.158(a) cannot be set aside or waived on grounds of alleged ignorance of regulatory requirements.  The Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85, 68 S.Ct. 1, 3, 92 L.Ed. 10 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385, 68 S.Ct. at 3.  "The 'presumption' that everyone knows the law is simply a more colorful way of stating the principle that ignorance of the law is irrelevant."  21 C. Wright & K. Graham, Federal Practice and Procedure § 5124, at 588 (1977) (footnote omitted).  In the case at hand, appellant, even though he may have been ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), is necessarily charged with knowledge of the regulation.

Id.  

Thus, if the daughters were found to be the Veteran's fiduciaries for VA purposes at the time of the knee surgery to the time the March 2009 claim was filed, they are charged with knowledge of the laws addressing claims for convalescence under 38 C.F.R. § 4.30 and when such claim should be filed.  Their claimed lack of knowledge of VA procedure does not assist in obtaining the benefit sought.

Lastly, should the evidence raise the issue of equitable tolling, the Court, in response to the holding in Rodriguez v. West, 189 F.3d 1351 (Fed.Cir.1999), reh'g denied (en banc), cert. denied, 529 U.S. 1004, 120 S.Ct. 1270, 146 L.Ed.2d 219 (2000), held that 38 U.S.C.A. § 5110's command as to effective dates was not subject to equitable tolling based on a failure to inform the claimant of entitlement to VA benefits.  Andrews v. Principi, 16 Vet. App. 309, 312 (2002).  Thus, this would not be a basis for entitlement to the benefit sought.


ORDER

A temporary total evaluation based on surgical treatment of left knee degenerative joint disease requiring a period of convalescence is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


